DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The foreign priority application No.10-2018-0051476 filed on May 03, 2018 in the Republic of Korea has been received and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends on claim 1, and allows for an electrode active material layer with 0wt% of conductive material.
However, the independent claim 1 requires a conductive material in the electrode active material layer.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 18 of the instant application.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 depends on claim 1, and allows for an electrode active material layer with 0wt% of conductive material.
However, the independent claim 1 requires a conductive material in the electrode active material layer.
Therefore, claim 18 fails to include all the limitations of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-18 of copending Application No. 16/979,635 (US 2021/0043916).
The copending Application No. 16/979,635 claims an electrode for an all solid-state battery which comprises an electrode active material layer comprising a plurality of electrode active material particles, a polymer solid electrolyte, and a conductive material, wherein the gaps between the electrode active material particles are filled with the polymeric solid electrolyte, the polymeric solid electrolyte comprises a swellable polymer electrolyte, the polymeric solid electrolyte is in a swelled state by solvent infiltration, the electrode active material layer has a porosity of 0-18% (claim 1).
The copending Application No. 16/979,635 further claims an all solid-state battery comprising a positive electrode, a negative electrode, and a solid electrolyte layer interposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode is the electrode of claim 1 (claim 6).
The all solid-state battery in claims 1 and 6 of the copending Application No. 16/979,635 is the all solid-state battery in claim 1 of the instant application.
The copending Application No. 16/979,635 further claims that the polymer solid electrolyte in a swelled state is obtained through volumetric swelling by solvent infiltration of a vaporized organic solvent (claim 2), same as in claim 2 of the instant application.
The copending Application No. 16/979,635 further claims that the polymer solid electrolyte in a swelled state is obtained through a solvent annealing process, wherein the porosity of the electrode active material layer is reduced by the solvent annealing process, and the difference in porosity of the electrode active material layer is reduced by the solvent annealing process, and the difference in porosity between before and after the solvent annealing process is 0.5% or more (claim 3), same as in claim 3 of the instant application.
The copending Application No. 16/979,635 further claims that the porosity of the electrode active material layer is reduced by swelling of the polymeric solid electrolyte after the solvent annealing process (claim 4), same as in claim 4 of the instant application.
The copending Application No. 16/979,635 further claims that that the polymeric solid electrolyte is a solid polymer electrolyte formed by adding a polymer resin to  solvated lithium salt (claim 5), same as in claim 5 of the instant application.
The copending Application No. 16/979,635 further claims polymer solid electrolytes (claims 15 and 16), same as in claims 15 and 16 of the instant application.
The copending Application No. 16/979,635 further claims that the electrode active material layer comprises 1-100 parts by weight of the polymeric solid electrolyte based in 100 parts by weight of the electrode active material particles (claim 17), same as in claim 17 of the instant application.
The copending Application No. 16/979,635 further claims that the electrode active material layer comprises the conductive material in an amount of 0-30wt% based on 100wt% of the electrode active layer (claim 18), same as in claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 16-18 of copending Application No. 16/980,056 (US 2021/0020917) in view of Nishimura et al. (US 2015/0037689).
The copending Application No.16/980,056 claims an electrode for an all solid-state battery which comprises an electrode active material layer comprising a plurality of electrode active material particles, a polymer solid electrolyte, and a conductive material, wherein the gaps between the electrode active material particles are filled with the polymeric solid electrolyte, the polymeric solid electrolyte comprises a swellable polymer electrolyte, the polymeric solid electrolyte is in a swelled state by solvent infiltration, the electrode active material layer has a porosity of 0-18% (claim 1).
The copending Application No.16/980,056 fails to claim a solid-state battery.
However, it is well-known in the art that an all-solid battery comprises electrodes and a solid electrolyte membrane, as evidenced in par.0014 of Nishimura et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a solid-state battery comprising two electrodes and a solid electrolyte membrane between the electrodes, wherein at least one electrode is the electrode for an all solid-state battery of the co-pending Application No.16/980,056.
The solid-state battery of claim 1 of copending Application No.16/980,056 modified by Nishimura is equivalent to the all solid-state battery in claim 1 of the instant application.
The copending Application No.16/980,056 further claims that the polymer solid electrolyte in a swelled state is obtained through volumetric swelling by solvent infiltration of a vaporized organic solvent (claim 2), same as in claim 2 of the instant application.
The copending Application No.16/980,056 further claims that the polymer solid electrolyte in a swelled state is obtained through a solvent annealing process, wherein the porosity of the electrode active material layer is reduced by the solvent annealing process, and the difference in porosity of the electrode active material layer is reduced by the solvent annealing process, and the difference in porosity between before and after the solvent annealing process is 0.5% or more (claim 3), same as in claim 3 of the instant application.
The copending Application No.16/980,056 further claims that the porosity of the electrode active material layer is reduced by swelling of the polymeric solid electrolyte after the solvent annealing process (claim 4), same as in claim 4 of the instant application.
The copending Application No.16/980,056 further claims that the polymeric solid electrolyte is a solid polymer electrolyte formed by adding a polymer resin to  solvated lithium salt (claim 7), same as in claim 5 of the instant application.
The copending Application No.16/980,056 further claims that the swellable polymer electrolyte is included in an amount of 50vol% or more in the polymeric solid electrolyte (claim 16), same as in claim 14 of the instant application.
The copending Application No.16/980,056 further claims polymer solid electrolytes (claim 17), same as in claims 15 and 16 of the instant application.
The copending Application No.16/980,056 further claims that the electrode active material layer comprises 1-100 parts by weight of the polymeric solid electrolyte based in 100 parts by weight of the electrode active material particles (claim 18), same as in claim 17 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (WO 2010/054270).
With regard to claim 1, Hudson et al. teach the cell (500):

    PNG
    media_image1.png
    545
    464
    media_image1.png
    Greyscale
 (fig.5).
The cell (500) comprises an anode assembly (530a), a cathode assembly (530b) and an electrolyte layer between the anode assembly (530a) and the cathode assembly (530b) (par.0041 and fig.5).
The anode assembly (530a) includes an optional current collector (515a), an anode (510a), and an anode second electrolyte film (532a)(par.0041, fig.5). The cathode assembly includes an optional current collector (515b), a cathode (510b), and a cathode second electrolyte film (532b)(par.0041).
The electrolyte layer of Hudson et al. is equivalent to the “solid electrolyte membrane” in claim 1.
Hudson et al. further teach that an electrode layer includes active material particles (115), a binder (117), pores (114), and electronically conductive particles. The binder (117) is a solid polymer electrolyte (fig.1, par.0024).
The electrode layer of Hudson et al. is equivalent to the “electrode active material layer” in claim 1, and the solid polymer electrolyte used as binder (117) meets the limitations of claim 1 for “the gaps between the electrode active material particles in the electrode active material layer are filled with the polymeric solid electrolyte”.
Hudson et al. further teach that the electrode film may have a porosity of 10% by volume, or 5% by volume, or 1% by volume (par.0027). These values are within the range in claim 1.
Hudson et al. further teach that the polymer electrolyte may be polyethylene oxide (par.0043), which is a swellable polymer (see par.0050 of Chen et al. (US 2006/0141036)).
Hudson et al. further teach that the electrode layer is made by using a liquified second polymer electrolyte which fills at least some pores of the electrode layer (abstract). The viscosity of the liquified polymer electrolyte determines the electrode porosity (par.0022).
It is well-known in the art that the swelling of a polymer in solution determines the viscosity of a polymer solution, as evidenced in column 1, lines 45-50 of Kioka et al. (US Patent 5,091,353).
Therefore, a viscous polymer electrolyte of Hudson et al. is made by a polymeric solid electrolyte in a swelled state.
The limitation of claim 1 “by solvent infiltration” is a process limitation, and adds no patentable weight to the claim.
Therefore, the cell (500) of Hudson et al. anticipates the all solid-state battery in claim 1.
With regard to claim 2, the limitation “is obtained through volumetric swelling by the solvent infiltration of a vaporized organic solvent” is a process limitation. This limitation adds no patentable weight to the claim.
With regard to claims 3 and 4, the limitations regarding the solvent annealing are process limitations and add no patentable weight to the claims.
With regard to claim 5, Hudson et al. teach that the solid polymer electrolyte comprised a polymer and a dissolved lithium salt (par.0024).
With regard to claim 14, Hudson et al. teach that the polymer electrolyte may be polyethylene oxide (par.0043), is a swellable polymer, as evidenced in par.0050 of Chen et al. (US 2006/0141036).
Therefore, the swellable polymer represents 100vol% of the polymer electrolyte. This value is within the claimed range.
With regard to claims 15 and 16, Hudson et al. teach that the polymer electrolyte may be polyethylene oxide (par.0043). Polyethylene oxide is a polyether polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US Patent 5,814,420) in view of Hudson et al. (WO 2010/054270).
With regard to claim 1, Chu teaches a battery cell comprising a positive electrode, a negative electrode, and a gel-state or polymeric solid-state electrolyte separating the positive and negative electrodes (column 4, lines 46-51).
The gel-state or polymeric solid-state electrolyte of Chu meets the limitations of claim 1 for “a solid electrolyte membrane interposed between the positive electrode and the negative electrode”.
The positive electrode is made from an electrode composition comprising active sulfur, an electronically conductive material, and an ionically conductive material intermixed with the active sulfur. The ionically conductive material is a polymeric electrolyte (column 7, line 64-column 8, line 11). Sulfur is in the form of particles (column 8, lines 36-39).
Sulfur particles are “electrode active material particles” in claim 1.
The polymer electrolyte intermixed with sulfur particles meets the limitations for claim 1 for “the gaps between the electrode active material particles in in the electrode active material layer are filled with the polymeric solid electrolyte”.
Chu teaches that the polymer electrolyte is preferably polyethylene oxide (column 8, lines 5-8), which is a swellable polymer, as evidenced in par.0050 of Chen et al. (US 2006/0141036).
Chu further teaches that the positive electrode may be in a gel-state (column 7, lines 14-16). A polymer electrolyte is in a swelled state when in gel-state.
The limitation of claim 1 “by solvent infiltration” is a process limitation, and adds no patentable weight to the claim.
Chu fail to teach the porosity of the positive electrode layer.
Hudson et al. further teach that an electrode layer includes active material particles (115), a binder (117), pores (114), and electronically conductive particles. The binder (117) is a solid polymer electrolyte (fig.1, par.0024).
Hudson et al. further teach that the porosity of the electrode layer is an impediment to the performance of an all-solid battery. The pores unnecessarily increase the electrode volume and hinder high rate capability. The pore volume may be as low as 1vol% of the electrode layer (par.0027).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the positive electrode layer of Chu with a porosity as low as 1vol%, in order to have an optimum positive electrode volume and battery capability.
With regard to claim 2, the limitation “is obtained through volumetric swelling by the solvent infiltration of a vaporized organic solvent” is a process limitation. This limitation adds no patentable weight to the claim.
With regard to claims 3 and 4, the limitations regarding the solvent annealing are process limitations and add no patentable weight to the claims.
With regard to claim 5, Chu teaches that the polymer electrolyte may be polyethylene oxide in which appropriate salt may be added (column 8, lines 5-10).
With regard to claim 13, Chu et al. teach that the polymeric electrolyte used as separator may be a polyether (column 8, lines 48-65). A polyether is a swellable polymer, as evidenced in column 9, lines 35-40 of Vallee et al. (US Patent 6,280,882).
Chu et al. teach that the polymeric electrolyte used as separator may be in gelled state (column 8, lines 48-65). A polymer electrolyte is in a swelled state when in gel-state.
The limitation of claim 13 “by solvent infiltration” is a process limitation, and adds no patentable weight to the claim.
With regard to claim 14, Chu teaches that the polymer electrolyte is preferably polyethylene oxide (column 8, lines 5-8), which is a swellable polymer, as evidenced in par.0050 of Chen et al. (US 2006/0141036).
Therefore, the swellable polymer represents 100vol% of the polymer electrolyte. This value is within the claimed range.
With regard to claims 15 and 16, Chu teaches that the polymer electrolyte is preferably polyethylene oxide (column 8, lines 5-8). Polyethylene oxide is a polyether polymer.
With regard to claims 17 and 18, Chu teaches that the positive electrodes comprises the ionically conductive material in gel state in an amount of 15-75% and the electronically conductive material in an amount of 5-40% (column 10, lines10-15).
The ionically conductive material is a polymeric electrolyte (column 7, line 64-column 8, line 11).
The range for the ionically conductive material is within the range in claim 17, and the range for the electronically conductive material overlaps the range in claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US Patent 5,814,420) in view of Hudson et al. (WO 2010/054270) as applied to claim 1 above, and further in view of Affinito et al. (US 2011/0068001).
With regard to claim 19, Chu modified by Hudson teach the all solid-state battery of claim 1 (see paragraph 14 above).
Chu teaches an electrolyte separator in gel-state or polymeric solid-state (column 4, lines 49-50), but fail to teach its thickness.
However, it is well-known that a solid or gel electrolyte may have a thickness of 2-100 microns, as shown in par.0143 of Affinito et al. (US 2011/0068001).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the electrolyte separator of Chu modified by Hudson with a thickness of 2-100 microns.

Allowable Subject Matter
Claims 6-12 and 20 are allowed.
The prior art does not teach the method of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2019/0237757) teach an electrode for a solid state battery comprising a plurality of electrode active material particles, and the electrode active material particles are at least partially surface-coated with a polymer electrolyte and a conductive material (par.0006). The electrode has a porosity of 3-50% or 5-20% (par.0052).
However, Lee et al. is published after the effective filing date of the instant application.
The instant application and Lee et al. are commonly owned. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722